Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 1 of 15




      Exhibit 2
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 2 of 15




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


 SISTERSONG WOMEN OF COLOR
 REPRODUCTIVE JUSTICE COLLECTIVE,
 on behalf of itself and its members, et al.,

                        Plaintiffs,                    No. 1:19-cv-02973-SCJ

        v.

 BRIAN KEMP, Governor of the State of
 Georgia, in his official capacity, et al.,

                        Defendants.



                STATE DEFENDANTS’ OBJECTIONS AND RESPONSES
             TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSIONS,
              INTERROGATORIES, AND REQUESTS FOR PRODUCTION

       Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the United States District Court for the Northern District of Georgia, Atlanta Division, Defendants

Brian Kemp, Christopher M. Carr, Kathleen Toomey, the Members of the Georgia Composite

Medical Board, LaSharn Hughes, Julia Slater, Joyette M. Holmes, Danny Porter, and Meg Heap (all

sued in their official capacities) (“the State Defendants”) hereby respond to Plaintiffs’ First Set of

Requests for Admission, Interrogatories, and Requests for Production of Documents, served on

Defendants on December 18, 2019.


                                      GENERAL OBJECTIONS

       Defendants make the following general objections to Plaintiffs’ First Set of Requests for

Admission, Interrogatories, and Requests for Production of Documents, and these objections apply

to each discovery request regardless whether the general objections are expressly incorporated into
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 3 of 15




the specific objections below.

        1.        Defendants object to each request to the extent it calls for information that is

protected from discovery by the attorney-client privilege or the work product doctrine, or that are

otherwise protected from disclosure under the Federal Rules of Civil Procedure, the Federal Rules

of Evidence, or the relevant statutory or case law. Inadvertent production of such information or

document(s) shall not be deemed a waiver of any privilege or immunity.

        2.        Defendants object to Plaintiffs’ definitions and instructions to the extent they seek

to impose any requirements or obligations in addition to or different from those set forth in the

Federal Rules of Civil Procedure, the Local Rules of this Court, any stipulation or agreement of the

parties, or any order of this Court.

        3.        Defendants object to each request to the extent that the request, or the definitions

and instructions related to it, contain vague, ambiguous, or undefined terms.

        4.        Defendants object to each request to the extent it requests that Defendants provide

information, or produce or otherwise analyze documents or other information, that is not within the

possession, custody, or control of Defendants, or to prepare any document or other information that

does not already exist.

        5.        Defendants object to each request to the extent it calls for production of

confidential and/or proprietary information of Defendants prior to entry of a suitable protective order

by the Court.

        6.        Defendants object to each request to the extent it calls for confidential and/or

proprietary information of any individual or entity other than Defendants.

        7.        Defendants object to each request to the extent it calls for information or



                                                  2
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 4 of 15




documents that are in the public domain or already in the possession of Plaintiffs, and therefore of no

greater burden for Plaintiffs than Defendants to obtain.

        8.        Defendants object to each request to the extent that it seeks information that can

be obtained from some another source that is more convenient, less burdensome, or less expensive,

or that is unreasonably cumulative or duplicative.

        9.        Defendants object to each request as overbroad, unduly burdensome, and calling

for information that is neither relevant to any issue in this action, proportional to the needs of the

case, nor reasonably calculated to lead to the discovery of admissible evidence.

        10.       Defendants object to each request to the extent that responding to it would cause

annoyance, harassment, and/or undue burden, delay, or expense.

        11.       Defendants object to each request to the extent it calls for legal conclusions,

presents questions of pure law, calls for expert opinion, or exceeds the permissible number of requests,

including subparts.

        12.       Defendants object to each request as premature, overbroad, unduly burdensome,

and improper to the extent it seeks identification of “all” facts, documents, persons, evidence, or bases,

or purports to require Defendants to marshal and identify all evidence concerning any issue in dispute.

        13.       Defendants object to Plaintiffs’ discovery requests to the extent they ask for

information or documents from prior to January 1, 2019, as those documents are irrelevant to

Defendants’ claims and Plaintiffs’ defenses.

        14.       Defendants object to Plaintiffs’ requests for electronically stored information to the

extent the requests ask Defendants to review every piece of electronic data in Defendants’ possession

for responsiveness. Production of electronically storied information, if any, will be based upon



                                                     3
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 5 of 15




reasonable negotiated search terms and date ranges.

        15.       Defendants’ objections and responses are limited to information obtained and

reviewed to date and are given without prejudice to Defendants’ right to amend or supplement their

objections and responses after considering information obtained or reviewed through further

discovery.

                         SPECIFIC OBJECTIONS AND RESPONSES
                             TO REQUESTS FOR ADMISSION

Request for Admission No. 1:

        Over 85% of abortions in Georgia take place at or after 6.0 weeks LMP.

Response to Request for Admission No. 1:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 2:

        Some medical conditions make it more difficult for a woman to know she is pregnant.

Response to Request for Admission No. 2:

        Plaintiffs withdrew this RFA by correspondence dated January 16, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 3:

        Embryonic cardiac activity, if present, is detectable with vaginal ultrasound by 6.0 weeks
        LMP.

Response to Request for Admission No. 3:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 4:



                                                   4
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 6 of 15




        Some necessary medical treatments for a pregnant person can harm an embryo/fetus.

Response to Request for Admission No. 4:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 5:

        Some antibiotics such as tetracycline, administered to a pregnant person, can harm an
        embryo/fetus.

Response to Request for Admission No. 5:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 6:

        Testosterone therapy, administered to a pregnant person, can harm an embryo/fetus.

Response to Request for Admission No. 6:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 7:

        The measles, mumps, rubella vaccine, administered to a pregnant person, can harm an
        embryo/fetus.

Response to Request for Admission No. 7:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants

preserve all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 8:

        Surgeries such as appendectomy for a pregnant person can harm an embryo/fetus.

Response to Request for Admission No. 8:



                                                   5
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 7 of 15




        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 9:

        Some cancer treatments, administered to a pregnant person, can harm an embryo/fetus.

Response to Request for Admission No. 9:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 10:

        Some transgender health care, administered to a pregnant person, can harm an
        embryo/fetus.

Response to Request for Admission No. 10:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 11:

        No pregnancy test can rule out pregnancy in the earliest days of pregnancy.

Response to Request for Admission No. 11:

        Plaintiffs withdrew this RFA by correspondence dated January 16, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 12:

        The presence of detectable cardiac activity does not mean that an embryo/fetus has—at the
        moment that cardiac activity is detected—a reasonable likelihood of sustained survival
        outside uterus with or without artificial aid, in light of current medical technology.

Response to Request for Admission No. 12:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants

preserve all objections to this RFA should Plaintiffs renew it.


                                                   6
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 8 of 15




Request for Admission No. 13:

        In light of current medical technology, no embryo has a reasonable likelihood of sustained
        survival outside the uterus with or without artificial aid at or before 6.0 weeks LMP.

Response to Request for Admission No. 13:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 14:

        In light of current medical technology, no fetus has a reasonable likelihood of sustained
        survival outside the uterus with or without artificial aid at or before 12.0 weeks LMP.

Response to Request for Admission No. 14:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

Request for Admission No. 15:

        In light of current medical technology, no fetus has a reasonable likelihood of sustained
        survival outside the uterus with or without artificial aid at or before 18.0 weeks LMP.

Response to Request for Admission No. 15:

        Plaintiffs withdrew this RFA by correspondence dated January 15, 2020. Defendants preserve

all objections to this RFA should Plaintiffs renew it.

                         SPECIFIC OBJECTIONS AND RESPONSES
                                TO INTERROGATORIES

Interrogatory No. 1:

        If you deny Request for Admission #3, state each and every factual basis for your denial of
        Request for Admission #3.

Response to Interrogatory No. 1:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.


                                                    7
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 9 of 15




Interrogatory No. 2:

        What is the earliest point in pregnancy at which embryonic cardiac activity is detectable with
        vaginal ultrasound? Answer in this format: ___.___ weeks LMP.

Response to Interrogatory No. 2:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 3:

        If you deny Request for Admission #13, #14, or #15, state each and every factual basis for
        your denial of Request for Admission #13, #14, or #15.

Response to Interrogatory No. 3:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 4:

        How many induced abortions occurred in Georgia in 2018 at each week of pregnancy
        through 21.6 weeks LMP? Answer in this format:

        Week                                    No. of Induced Abortions in GA in 2018
        0.0-0.6 weeks LMP
        1.0-1.6 weeks LMP
        2.0-2.6 weeks LMP
        3.0-3.6 weeks LMP
        4.0-4.6 weeks LMP
        5.0-5.6 weeks LMP
        6.0-6.6 weeks LMP
        7.0-7.6 weeks LMP
        8.0-8.6 weeks LMP
        9.0-9.6 weeks LMP
        10.0-10.6 weeks LMP
        11.0-11.6 weeks LMP
        12.0-12.6 weeks LMP
        13.0-13.6 weeks LMP
        14.0-14.6 weeks LMP
        15.0-15.6 weeks LMP
        16.0-16.6 weeks LMP
        17.0-17.6 weeks LMP


                                                    8
      Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 10 of 15




       18.0-18.6 weeks LMP
       19.0-19.6 weeks LMP
       20.0-20.6 weeks LMP
       21.0-21.6 weeks LMP

Response to Interrogatory No. 4:

       Defendants object to this Interrogatory on the grounds that ITOP data is not collected in the

form which the question requests this data. Specifically, ITOP data is based on completed weeks of

gestation, using the obstetric estimate methodology rather than LMP. Defendants further object to

the extent this request requires Georgia Department of Health to include individual numbers under

25, as policy prohibits Georgia officials from producing data for populations so small that they cannot

be considered de-identified.

       Subject to and without waiving their objections, Defendants respond as follows: According to

data available to the Georgia Department of Health. the number of induced terminations of pregnancy

that occurred in Georgia in 2018, by competed weeks of gestation, are as follows:,


       WEEKS OF GESTATION                                 FREQUENCY
                                          0                                  less than 25
                                          1                                  less than 25
                                          2                                  less than 25
                                          3                                           131
                                          4                                           633
                                          5                                         3,810
                                          6                                         8,760
                                          7                                         6,139
                                          8                                         4,032
                                          9                                         2,633
                                         10                                         1,641
                                         11                                         1,438
                                         12                                         1,096
                                         13                                           717
                                         14                                           546



                                                  9
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 11 of 15




                                          15                                     463
                                          16                                     489
                                          17                                     286
                                          18                                     289
                                          19                                     263
                                          20                                     275
                                          21                                     255


Interrogatory No. 5:

        What is the impact of H.B. 481 §3 on abortion?

Response to Interrogatory No. 5:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 6:

        What is the impact of H.B. 481 §3 on miscarriage management?

Response to Interrogatory No. 6:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 7:

        What is the impact of H.B. 481 §3 on medical care—other than abortion or miscarriage—
        that may harm an embryo or fetus?

Response to Interrogatory No. 7:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 8:

        What is the earliest point in pregnancy at which H.B. 481 § 3 has any impact on abortion?
        Answer in this format: ___.___ weeks LMP.



                                                   10
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 12 of 15




Response to Interrogatory No. 8:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 15, 2020. Defendants

preserve all objections to this Interrogatory should Plaintiffs renew it.

Interrogatory No. 9:

        State all facts that support your assertion that under H.B. 481, “all women are capable of
        obtaining an abortion before detection of the heartbeat.” See Joint Preliminary Report and
        Discovery Plan at 7, ECF 90.

Response to Interrogatory No. 9:

        Plaintiffs withdrew this Interrogatory by correspondence dated January 16, 2020. Defendants

preserve all objections to this RFA should Plaintiffs renew it.




                         SPECIFIC OBJECTIONS AND RESPONSES
                            TO REQUESTS FOR PRODUCTION

Document Request No. 1:

        Produce all ITOP (Induced Termination of Pregnancy) Reports for 2018

Response to Document Request No. 1:

        Defendants object to this Request on the grounds that it is unnecessary, unduly burdensome,

and disproportionate to the needs of the case. Defendants further object that the production of this

information would violate state laws and rules governing the confidentiality of ITOP and medical

records, and the cost of redacting or otherwise avoiding disclosure of protected information is

disproportionate to the needs of the case. Defendants further object that the reports are unnecessary

in light of the parties’ stipulations and the response to Interrogatory No. 4.

Document Request No. 2:

        Produce all documents you referred to in answering Interrogatory # 4.



                                                   11
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 13 of 15




Response to Document Request No. 2:

        Defendants object to the extent this calls for privileged information. Defendants object to this

Request on the grounds that it is unnecessary, unduly burdensome, and disproportionate to the needs

of the case. Defendants further object that the production of this information would violate state laws

and rules governing the confidentiality of medical records, and the cost of redacting or otherwise

avoiding disclosure of protected information is disproportionate to the needs of the case. Defendants

further object that the reports are unnecessary in light of the parties’ stipulations and the response to

Interrogatory No. 4.

Document Request No. 3:

        Produce all guidance documents and documents concerning the enforcement or planned
        enforcement, implementation, or application of H.B. 481, including but not limited to
        protocols and policy statements related to H.B. 481.

Response to Document Request No. 3:

        Defendants object to this request to the extent it seeks information that is privileged—

including, but not limited to, the attorney-client, work product, and executive privileges. Defendants

also object to the extent that it seeks “all documents” concerning H.B. 481, regardless of source,

significance, or location, as the request is unduly burdensome and disproportionate to the needs of

the case. Defendants further object to the extent this request calls for production of public documents,

statements, and press releases that are as equally available to the Plaintiffs as Defendants.

        Subject to and without waiving its general and specific objections, Defendants have searched

for and can state that there are no final non-privileged guidance documents, protocols, or policy

statements prepared by any agency charged with administering provisions of H.B 481.

Document Request No. 4:

        Produce all documents referred to, identified in response to, or used in the preparation of



                                                   12
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 14 of 15




        your responses to Plaintiffs’ Interrogatories and Requests for Admission, to the extent they
        are not already covered by an existing request.

Response to Document Request No. 4:

        Defendants object to the extent this calls for privileged information. Defendants object to this

Request on the grounds that it is duplicative, unnecessary, unduly burdensome, and disproportionate

to the needs of the case. Defendants further object that the production of this information would

violate state laws and rules governing the confidentiality of medical records, and the cost of redacting

or otherwise avoiding disclosure of protected information is disproportionate to the needs of the case.

Defendants further object that the reports are unnecessary in light of the parties’ stipulations and the

responses to Plaintiffs’ other discovery requests.

Document Request No. 5:

        Produce all documents upon which you intend to rely in response to any allegation, claim,
        or defense asserted by any party to this litigation, including but not limited to any documents
        that you expect to use as exhibits at any hearing, proceeding, deposition, or trial in this
        litigation.

Response to Document Request No. 5:

        Defendants object to the extent this requires Defendants to identify “all documents” they

might use at future hearings, before the relevant deadlines set by the Rules of Civil Procedure or orders

from the Court. Subject to and without waiving its general and specific objections, Defendants will

produce any documents responsive to this request that they reasonably believe they may use in

response to any allegation, claim, or defense asserted by any party to this litigation (to the extent it has

not already been produced).




                                                     13
       Case 1:19-cv-02973-SCJ Document 124-4 Filed 02/20/20 Page 15 of 15




                                                        As to objections,

Dated: January 17, 2020                                 /s/ Jeffrey M. Harris

                                                       Christopher M. Carr
Jeffrey M. Harris (pro hac vice)                          Attorney General of Georgia
Steven C. Begakis (pro hac vice)                       Andrew A. Pinson (Bar #584719)
CONSOVOY MCCARTHY PLLC                                    Solicitor General
1600 Wilson Boulevard, Suite 700                       Georgia Department of Law
Arlington, VA 22209                                    40 Capitol Square SW
(703) 243-9423                                         Atlanta, GA 30334
                                                       (404) 651-9453
Patrick Strawbridge (pro hac vice)
CONSOVOY MCCARTHY PLLC
Ten Post Office Square
8th Floor South, PMB #706
Boston, MA 02109
(617) 227-0548

                                                     As to Answers to Admissions, Interrogatories,
                                                         and Requests for Production:

I, Andrew A. Pinson, declare under penalty of perjury under the laws of the United States of America
that the statements made in the foregoing State Defendants’ Objections and Responses to Plaintiffs’
First Set of Requests for Admissions, Interrogatories, and Requests for Production related to me are
true to the best of my knowledge, information, and belief.

                                                        /s/ Andrew A. Pinson

                                                         Andrew A. Pinson




                                                14
